           CASE 0:19-cv-01129-JRT-HB Document 57 Filed 07/29/19 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

 KENNETH PETERSON, et al.
                                                  Case No. 0:19-cv-01129-JRT-HB
                                  Plaintiffs,
                                                  MEET AND CONFER
            v.                                    STATEMENT FOR MOTION OF
                                                  CONSUMER INDIRECT
 JBS USA FOOD COMPANY                             PURCHASER PLAINTIFFS TO
 HOLDINGS, TYSON FOODS, INC.,                     APPOINT INTERIM CO-LEAD
 CARGILL, INC., and NATIONAL BEEF                 CLASS COUNSEL
 PACKING COMPANY,

                               Defendants.


           Counsel for Proposed Interim Co-Lead Class Counsel for Consumer Indirect

Purchaser Plaintiffs have met and conferred with counsel for all defendants, and all

defendants have advised us that they take no position on this motion.



Dated: July 29, 2019                       Respectfully submitted,


                                           s/ W. Joseph Bruckner
                                           W. Joseph Bruckner (MN #0147758)
                                           Elizabeth R. Odette (MN #0340698)
                                           Brian D. Clark (MN #0390069)
                                           Arielle S. Wagner (MN #0398332)
                                           LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                           100 Washington Avenue South, Suite 2200
                                           Minneapolis, MN 55401
                                           T: (612) 339-6900
                                           F: (612) 339-0981
                                           wjbruckner@locklaw.com
                                           erodette@locklaw.com
                                           bdclark@locklaw.com
                                           aswagner@locklaw.com


541000.1
           CASE 0:19-cv-01129-JRT-HB Document 57 Filed 07/29/19 Page 2 of 2




                                        s/ Steve W. Berman
                                        Steve W. Berman (Pro Hac Vice)
                                        Breanna Van Engelen (Pro Hac Vice)
                                        HAGENS BERMAN SOBOL SHAPIRO LLP
                                        1301 Second Avenue, Suite 2000
                                        Seattle, Washington 98101
                                        Telephone: (206) 623-7292
                                        Facsimile: (206) 623-0594
                                        steve@hbsslaw.com
                                        breannav@hbsslaw.com

                                        Shana E. Scarlett (Pro Hac Vice)
                                        Rio S. Pierce (Pro Hac Vice)
                                        HAGENS BERMAN SOBOL SHAPIRO LLP
                                        715 Hearst Avenue, Suite 202
                                        Berkeley, California 94710
                                        Telephone: (510) 725-3000
                                        Facsimile: (510) 725-3001
                                        shanas@hbsslaw.com
                                        riop@hbsslaw.com

                                        Proposed Interim Co-Lead Class Counsel for
                                        Consumer Indirect Purchaser Plaintiffs




541000.1                               2
